Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated June 24, 2022.  Claims 1-20 are pending.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “travel management platform” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 10, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nimchuk et al., U.S. Patent 10,012,998 B2 (2018).
As to claim 1, Nimchuk et al. discloses a method, comprising: 
receiving, at a travel management platform, fuel information associated with a vehicle (Column 9, Lines 1-18), and 
location information associated with the vehicle (Column 9, Lines 1-18); 
determining, by the travel management platform and based on the location information and using a plurality of machine learning algorithms, a home location associated with a user of a client device and a destination location associated with the user (Column 4, Line 65 – Column 5, Line 24); 
determining, by the travel management platform and based on the fuel information and driving behavior information associated with the user, an estimated fuel usage, of the vehicle, associated with a route between the home location and the destination location (Column 31, Lines 7-22); 
determining, by the travel management platform and based on the fuel information and the estimated fuel usage, an estimated quantity of trips between the home location and the destination location available with a fuel supply in the vehicle (Column 31, Lines 7-22, The system includes: (a) a service receiving directly from the vehicle or through an external module vehicle data including current fuel levels and an average or expected fuel consumption rate; (b) a service generating an estimated time or distance remaining which the vehicle might travel prior to fuel levels falling below a refueling threshold; (c) a service determining whether a next planned fuel stop in a trip plan exceeds the estimate time or distance; and (d) a service updating the trip plan and a navigation route to include a replacement fuel stop that is predicted to be reachable within the average or expected fuel consumption rate and the refueling threshold, in this case, the system determining that a fuel stop exceeds the estimated distance the vehicle can travel equates to an estimated quantity of trips less than 1); 
generating, by the travel management platform, refueling information, associated with the vehicle, based on the driving behavior information and the estimated quantity of trips between the home location and the destination location (Column 13, Lines 30-47, with this base route plan defined, the method 200 continues at 230 with determining an optimized set of fuel stops …for the set of work stops and base route line created so far for this trip plan, Column 12, Line 64 – Column 13, Line 12, vehicle-specific inputs may include: vehicle fuel tank capacity, vehicle historical fuel efficiency or MPG rating, vehicle current fuel tank level(s), and combined vehicle dimensional parameters for routing restrictions), 
wherein the refueling information includes information identifying at least one of: 
the estimated quantity of trips between the home location and the destination location, 
a recommended date and time to refuel the vehicle, or 
a recommended refueling location; and 
transmitting, by the travel management platform, the refueling information to the client device (Column 4, Lines 37-64, Column 13, Lines 12-29).
As to claim 3, Nimchuk et al. discloses the method of claim 1, and further discloses further comprising: 
determining the recommended refueling location based on at least one of: the recommended refueling location being located within a particular distance from at least one of: the home location, or the destination location, historical refueling information, associated with the user, included in the driving behavior information, or fuel price information associated with the recommended refueling location (Column 14, Lines 31-49).
As to claim 6, Nimchuk et al. discloses the method of claim 1, and further discloses wherein the driving behavior information comprises at least one of: acceleration information associated with the user, average speed information associated with the user, an amount of driving time associated with the user, historical route information associated with the user, or historical refueling information associated with the user (Column 25, Line 56 – Column 26, Line 44).
As to claim 7, Nimchuk et al. discloses the method of claim 1, and further discloses wherein the fuel information comprises at least one of: information identifying a type of fuel associated with the vehicle, information identifying a fuel level associated with the vehicle, or information identifying an average fuel economy associated with the vehicle (Column 31, Lines 7-22).
As to claim 8, Nimchuk et al. discloses a device, comprising: 
one or more memories (Figure 1, Column 32, Lines 1-23); and 
one or more processors, communicatively coupled to the one or more memories, to: receive: 
fuel information associated with a vehicle (Column 9, Lines 1-18), and 
location information associated with the vehicle (Column 9, Lines 1-18); 
determine, based on the location information and based on using a plurality of machine learning algorithms, a home location associated with a user of a client device and a destination location associated with the user (Column 4, Line 65 – Column 5, Line 24); 

determine, based on the fuel information and driving behavior information associated with the user, an estimated fuel usage, of the vehicle, associated with a route between the home location and the destination location (Column 31, Lines 7-22); 
determine, based on the fuel information and the estimated fuel usage, an estimated quantity of trips between the home location and the destination location available with a fuel supply in the vehicle (Column 31, Lines 7-22, The system includes: (a) a service receiving directly from the vehicle or through an external module vehicle data including current fuel levels and an average or expected fuel consumption rate; (b) a service generating an estimated time or distance remaining which the vehicle might travel prior to fuel levels falling below a refueling threshold; (c) a service determining whether a next planned fuel stop in a trip plan exceeds the estimate time or distance; and (d) a service updating the trip plan and a navigation route to include a replacement fuel stop that is predicted to be reachable within the average or expected fuel consumption rate and the refueling threshold, in this case, the system determining that a fuel stop exceeds the estimated distance the vehicle can travel equates to an estimated quantity of trips less than 1); 
generate refueling information, associated with the vehicle, based on the driving behavior information and the estimated quantity of trips between the home location and the destination location (Column 13, Lines 30-47, with this base route plan defined, the method 200 continues at 230 with determining an optimized set of fuel stops …for the set of work stops and base route line created so far for this trip plan, Column 12, Line 64 – Column 13, Line 12, vehicle-specific inputs may include: vehicle fuel tank capacity, vehicle historical fuel efficiency or MPG rating, vehicle current fuel tank level(s), and combined vehicle dimensional parameters for routing restrictions), 
wherein the refueling information includes information identifying at least one of: 
the estimated quantity of trips between the home location and the destination location, 
a recommended date and time to refuel the vehicle, or a recommended refueling location; and 
transmit the refueling information to the client device (Column 4, Lines 37-64, Column 13, Lines 12-29).
Claim 10 is rejected for the same reasoning as the rejection of claim 3.
Claim 11 is rejected for the same reasoning as the rejection of claim 4.
Claim 13 is rejected for the same reasoning as the rejection of claim 6.
Claim 14 is rejected for the same reasoning as the rejection of claim 7.
Claim 15 is rejected for the same reasoning as the rejection of claim 1.
Claim 17 is rejected for the same reasoning as the rejection of claim 3.
Claim 19 is rejected for the same reasoning as the rejection of claim 6.
Claim 20 is rejected for the same reasoning as the rejection of claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nimchuk et al., U.S. Patent 10,012,998 B2 (2018), as applied to claim 1 above, and further in view of Mathur et al., U.S. Patent 10,878,328 B2 (2020).
As to claim 2, Nimchuk et al. discloses the method of claim 1.  Nimchuk et al. does not disclose time windows, as claimed.
Mathur et al. discloses wherein determining the home location and the destination location comprises: 
determining, based on the location information, at least one of: that a particular location of the vehicle remains the same or substantially similar for a time period that satisfies a threshold time period, that the time period is associated with a particular time window of one or more days, or that the vehicle is located at the particular location during the particular time window for a quantity of days that satisfies a threshold quantity of days (Column 6, Lines 11-40); and 
determining at least one of the home location or the destination location based on at least one of: determining that the particular location of the vehicle remains the same or substantially similar for the time period that satisfies the threshold time period, determining that the time period is associated with the particular time window of one or more days, or determining that the vehicle is located at the particular location during the particular time window for the quantity of days that satisfies the threshold quantity of days (Column 6, Lines 11-40).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Nimchuk et al., with the use of time windows, as claimed, as disclosed by Mathur et al., to determine the nature of the trip based on the usual time window for driving the vehicle, such as home-to-work or work-to-home for a set work schedule.
As to claim 9, Nimchuk et al. discloses the device of claim 8.  Nimchuk et al. does not disclose time windows, as claimed.
Mathur et al. discloses wherein the one or more processors, when determining the home location and the destination location, are to: determine, based on the location information, at least one of: that a particular location of the vehicle remains substantially the same or substantially similar for a time period that satisfies a threshold time period, that the time period is associated with a particular time window of one or more days, or that the vehicle is located at the particular location during the particular time window for a quantity of days that satisfies a threshold quantity of days (Column 6, Lines 11-40), and 
determine at least one of the home location or the destination location based on at least one of: determining that the particular location of the vehicle remains the same or substantially similar for the time period that satisfies the threshold time period, determining that the time period is associated with the particular time window of one or more days, or determining that the vehicle is located at the particular location during the particular time window for the quantity of days that satisfies the threshold quantity of days (Column 6, Lines 11-40).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Nimchuk et al., with the use of time windows, as claimed, as disclosed by Mathur et al., to determine the nature of the trip based on the usual time window for driving the vehicle, such as home-to-work or work-to-home for a set work schedule.
Claim 16 is rejected for the same reasoning as the rejection of claim 2.

Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nimchuk et al., U.S. Patent 10,012,998 B2 (2018), as applied to claim 1 above, and further in view of Gibso et al., U.S. Patent 11,348,106 B2 (2022).
As to claim 4, Nimchuk et al. discloses the method of claim 1.  Nimchuk et al. does not disclose refueling behavior information, as claimed. 
Gibso et al. discloses wherein the driving behavior information comprises: 
refueling behavior information associated with the user, wherein the refueling behavior information includes information identifying one or more refueling events associated with the vehicle, and wherein the method further comprises: identifying a refueling event, of the one or more refueling events, by: determining that the vehicle has entered a point of interest associated with a refueling station, determining a first fuel level of the vehicle when the vehicle entered the point of interest, determining a second fuel level of the vehicle after the vehicle leaves the point of interest, and determining that the refueling event occurred based on the second fuel level being greater relative to the first fuel level (Column 2, Line 48 – Column 3, Line 6).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Nimchuk et al., with the use of refueling behavior information, as claimed, as disclosed by Gibso et al., to determine the fueling has occurred.
Claim 11 is rejected for the same reasoning as the rejection of claim 4.

Allowable Subject Matter
Claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Page 16, filed June 24, 2022, with respect to 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1-20 on this basis has been withdrawn because the use of machine learning algorithms is not a mental process. 
Applicant indicated in the arguments that the interview of June 16, 2022 reached an agreement that the claims, as amended, would be allowable.  That is not what was determined, and the summary dated June 22, 2022 indicated prior art rejection based on U.S. Patent Application Publication 2018/0081374 and additional searching would be required once the claims were filed.  The original claims only included “an estimated quantity of trips between the home location and the destination location” and failed to include the fuel supply, as amended.
Applicant argued the interpretation of claims under 35 USC 112(f) was improper because the structure to perform the function of the “travel management platform” was described throughout the Specification.  As the structure to perform the function is not described in the claims themselves, the interpretation of the limitations must be determined based on the Specification, under 35 USC 112(f).  There is no known structure of a “travel management platform” or any class of hardware that performs the function.  This is equivalent to “means for travel management”.  The Specification describes the limitation in mostly functional terms of what it can perform, but [0047] – [0050] describes a computer system to perform the functions.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666